Citation Nr: 0615752	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  00-20 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected lipomas of the left axillar and arm.

2.  Entitlement to an increased rating for the service-
connected allergic rhinitis, currently rated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran served on active duty from July 8, 1950, to 
January 18, 1951; August 5, 1951, to August 19, 1951; July 5, 
1953, to July 19, 1953; July 11, 1954, to July 25, 1954; 
April 25, 1955, to April 24, 1957; and from July 1957 to July 
1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from July 1999 and January 2000 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  

In October 2001 the Board remanded the case to the RO to 
afford the veteran a video-conference hearing before a 
Veterans Law Judge.  In September 2002 the veteran testified 
at a video-conference hearing at the RO before a Veterans Law 
Judge sitting in Washington, DC.  The hearing transcript is 
associated with the claims file.  

The case was remanded again in June 2003 for additional 
development of the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.





REMAND

Pursuant to 38 C.F.R. § 20.700(a) (2005), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  In this case, the veteran did 
appear for a personal hearing, via video conference, before a 
Veterans Law Judge in September 2002; however, the Veterans 
Law Judge who presided over that hearing has since retired 
from the Board.  

The veteran is entitled to a hearing before a Veterans Law 
Judge who will decide his appeal.  38 U.S.C.A. § 7107(c) 
(West 2002).  As such, the veteran is entitled to another 
hearing before a Veterans Law Judge, either in person, or via 
video conference.  38 U.S.C.A. § 7107(b) (West 2002); 38 
C.F.R. § 20.700 (2005).  In a hearing clarification letter, 
received at the Board in April 2006, the veteran did request 
to appear for a video-conference at the RO.  

In light of the veteran's request, the case is remanded for 
the veteran to be scheduled for a video conference hearing 
before a Veterans Law Judge.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should appropriately schedule the 
veteran for a Board video conference 
hearing at the RO.  The RO should notify 
the veteran and his representative of the 
date, time and place of the hearing.  
After the hearing is conducted, or in the 
event the appellant withdraws his hearing 
request or fails to report for the 
hearing, the claims file should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





